Citation Nr: 9924098	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-12 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bilateral shin 
splints, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from December 1977 to 
August 1981, and from January 1983 to December 1990.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1994 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein a 10 percent 
rating in 

effect for bilateral shin splints was confirmed and 
continued.  In November 1998, the Board remanded this claim 
in order to accomplish additional development of the 
evidence.  The case has been returned to the Board for 
further review.


FINDING OF FACT

The veteran failed to report for scheduled VA examinations 
without demonstrating good cause for such action.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral shin 
splints are not met.  38 C.F.R. § 3.655(b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the Remand decision issued in November 1998, the Board 
requested that the veteran be accorded a VA examination in 
order to ascertain the severity of his service-connected shin 
splints.  Records associated with his claims folder show that 
he failed to report for examinations that were scheduled for 
February 24, 1999, and March 16, 1999.  In addition, the 
claims folder does not show that he has furnished VA with 
good cause for his failure to report for these scheduled 
examinations, nor does it show that the mailing address 
listed on VA documents is not his current address.  The Board 
also notes that he failed to respond to letters from the RO 
requesting additional evidence with regard to this claim, and 
with regard to other claims that were raised during the 
course of this appeal.

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, has 
held that the duty of VA to assist in the development of the 
evidentiary record does not place the burden of development 

solely with VA; rather, "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Governing VA regulations stipulate that, in certain 
situations, a veteran's failure to cooperate in VA attempts 
to secure evidence, and in particular the evidence that can 
be obtained by means of a VA examination, can result in 
adverse action; specifically, "[w]hen a claimant fails to 
report for an examination scheduled in conjunction with...a 
claim for increase, the claim shall be denied."  (Emphasis 
added.)  38 C.F.R. § 3.655(b) (1998).

In the instant case, the veteran failed to report on two 
occasions for scheduled VA examinations without demonstrating 
good cause therefor.  The VA regulations cited above clearly 
require VA, by use of the word "shall," to deny his claim in 
such circumstances.  Accordingly, and in concert with the 
provisions set forth in 38 C.F.R. § 3.655(b) (1998), his 
claim for an increased rating for bilateral shin splints is 
denied.


ORDER

An increased rating for bilateral shin splints is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

